Citation Nr: 1813593	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-33 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).    

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:  Colin E. Kemmerly, Attorney 	


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1984 to May 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2017, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing has been associated with the claims file.  

As an initial matter, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) redefined the concept of what issues are encompassed in a service connection claim filed by a claimant.  In Clemons, the Court held that the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  On the other hand, Clemons also indicated that a Veteran can choose to file wholly separate claims for disorders arising from the same symptomatology, such as psychiatric disorders.   

In this regard, the Board finds that in the current appeal, the Veteran has pursued a claim for entitlement to service connection for PTSD.  He has also filed a separate service connection claim for psychotic disorder (claimed as mental condition).  The RO separately adjudicated that claim in a September 2016 rating decision, and the Veteran has filed a timely notice of disagreement with that decision.  The record reflects that the RO is concurrently developing that claim, and has not yet issued a statement of the case.  Thus, the psychotic disorder claim has not yet been certified on appeal, and the Board declines to take jurisdiction of the claim at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review

Initially, the Board notes that subsequent to the June 2014 statement of the case, numerous VA medical records and a VA examination were added to the Veteran's claims file.  The RO did not readjudicate the claim and did not issue the Veteran a supplemental statement of the case (SSOC) as required by 38 C.F.R. § 19.31 (2017).  As such a remand is required.  

The Veteran seeks service connection for PTSD that he contends originated during his military service.  Specifically, he contends that he suffered abuse at the hands of instructors during Navy SEAL BUD/S (Basic Underwater Demolition/SEAL) training in Coronado, California.  He has described one particular incident where he was singled out by an instructor who forced a water hose into his mouth to simulate drowning.  In another incident, he was physically assaulted by an instructor after a failed land warfare operations training mission.  After these incidents, the Veteran contends that he "started having problems" and "the walls closed in on [him]."  He has stated that he suffered a psychotic break shortly thereafter, resulting in his removal from SEAL training, and ultimately, his discharge from the Navy.  The Veteran's personnel records confirm that after he was removed from SEAL training, he suffered three episodes of somnambulism, which the Veteran has described as "blackouts," resulting in his discharge from the Navy.     

The Board notes that the record contains conflicting medical evidence on whether the Veteran has a current diagnosis of PTSD related to military service.  He was first diagnosed with PTSD in March 2005 when he was involuntarily committed to a mental health hospital for psychiatric evaluation.  Since then, several VA psychiatrists have diagnosed the Veteran with PTSD and have directly attributed the disorder to his time in BUD/S training.  

The Veteran's regular VA psychiatrist, Dr. M., who has treated the Veteran for several years, stated in a June 2014 Disability Benefits Questionnaire that the Veteran's PTSD stems from his time in BUD/S training, and that the Veteran "is mentally and emotionally trapped in the 1980s when he was in SEAL BUD/S training."  He also remarked that the Veteran's PTSD is intertwined with his other diagnosis of psychotic disorder, causing total occupational and social impairment.  

A January 2016 VA mental health progress note states, "[d]iagnostically, [the Veteran] meets DSM-5 criteria for unspecified psychotic disorder and PTSD (1980s SEAL BUD/S training, Navy).  Clinically, [the Veteran] continues to struggle with psychotic and PTSD-related symptoms."       

However, the Board notes that the Veteran was afforded a VA PTSD examination in April 2012.  The VA examiner determined that, while the Veteran has many symptoms of PTSD, as well as a stressor that is adequate to support a diagnosis of PTSD, he does not have a diagnosis of PTSD that confirms to the DSM-IV criteria.  The examiner diagnosed the Veteran with psychotic disorder, antisocial personality disorder, and methamphetamine dependence in full sustained remission, and remarked that it appears that the Veteran's PTSD symptoms are more accurately accounted for by his psychotic disorder.    

Given the conflicting medical opinions of record, the Board finds that on remand, the Veteran must be afforded another VA PTSD examination in order to determine whether the Veteran has a diagnosis of PTSD, and if so, whether it is related to his military service, including his reported in-service stressors.  

The Board also notes that there are special evidentiary procedures required for PTSD claims, such as this one, that are based on in-service personal assaults.  38 C.F.R. § 3.304(f)(5); Patton v. West, 12 Vet. App. 272, 278 (1999).  In these cases, where it is not unusual for there to be an absence of service records documenting in-service assaults, it is often necessary to seek alternative evidence to support the occurrence of the stressor.  See VBA Manual M21-1, IV.ii.1.D.4.a.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources.  Credible supporting evidence may also consist of a medical opinion, based on review of the evidence, that the personal assault occurred.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  

Accordingly, a veteran must be notified of these alternative forms of evidence to verify personal assault stressors in PTSD cases, and he must be given the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  VA must provide the veteran with such notice prior to denying the claim.  Id.  In the present case, the Veteran has not received such notice; therefore, on remand, the Veteran is to be provided with appropriate notice for service connection for PTSD secondary to personal assault.  

As a final matter, the Board finds that, because the Veteran's service connection claim for PTSD is being remanded for additional development, and because adjudication of this claim may impact adjudication of the claim for a TDIU, these claims are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board finds that adjudication of the Veteran's claim for a TDIU would be premature and must be deferred.

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran corrective notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the alternative forms of evidence to verify personal assault stressors in PTSD cases, as outlined in 38 C.F.R. § 3.304(f)(5).  Based on the information provided by the Veteran, conduct any development that may be necessary to verify the Veteran's alleged personal assault stressor(s).  

2.  Once the requested development has been completed, schedule the Veteran for a VA PTSD examination by a psychiatrist (M.D.) to ascertain whether the Veteran has PTSD that is related to his military service.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner and reviewed in full.  That review must be noted in the report.  A detailed history should be procured from the Veteran during the examination.  All pertinent studies should be conducted.  Thereafter, the examiner is asked to respond to the following: 

(a) Indicate whether the Veteran meets the DSM-5 criteria for a diagnosis of PTSD. 

(b) If the Veteran has a diagnosis of PTSD, opine whether it is at least as likely as not (50 percent or greater probability) that the disability was caused by or otherwise related to the Veteran's reported in-service stressors, to include personal assault.

In rendering this opinion, the examiner should also determine whether credible factual evidence of behavioral changes demonstrated by the Veteran (i.e. incidents of somnambulism following his removal from BUD/S training) is consistent with the expected reaction or adjustment of a person who has been subjected to the Veteran's reported in-service stressors.  

(c) If the Veteran does not meet the criteria for PTSD, reconcile the VA and private medical records that provide diagnoses of PTSD and opinions relating diagnosis to stressors in service.  The examiner is asked to opine whether those were valid diagnoses of PTSD and the Veteran's PTSD has since resolved, or whether the previous diagnoses of PTSD were not valid.  If the examiner finds that the Veteran does not currently meet the criteria for a diagnosis of PTSD and that the previous diagnoses of PTSD were not valid, the examiner should provide a clear and well-reasoned explanation as to why the Veteran does not meet the criteria for PTSD, and discuss how his behavior, symptoms, and day-to-day activities demonstrate that he does not meet the criteria for PTSD.

In rendering the requested medical opinion, the examiner must review and consider the Veteran's service treatment records, personnel records, post-service medical records, lay statements, and any other pertinent evidence of record.     The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.  

3.  After ensuring compliance with the above, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




